      Case: 1:21-cv-00682 Document #: 10 Filed: 04/12/21 Page 1 of 4 PageID #:41




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ARLENE WYANT and DEXTER COBB,                          )
 individually and on behalf of all others similarly     )
 situated,                                              )
                                                        )   Case No. 1:21-cv-00682
                               Plaintiffs,              )
                                                        )   Hon. Sharon Johnson Coleman
 v.                                                     )
                                                        )
 DUDE PRODUCTS, INC.,                                   )
                                                        )
                               Defendant.               )

            DEFENDANT’S MOTION TO DISMISS CLASS ACTION COMPLAINT

       Defendant, Dude Products, Inc., respectfully moves this Court to dismiss Plaintiffs’ Class

Action Complaint (“Complaint”) (Doc. 1), pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure, with prejudice, for lack of standing and for failure to state a claim. In

support of its motion, Defendant states as follows:

       1.      Plaintiff Wyant, a citizen of New York, and Plaintiff Cobb, a citizen of California,

filed their Complaint on February 5, 2021, alleging that Defendant’s personal hygiene product,

Dude Wipes, are not “flushable,” as advertised.

       2.      For themselves, a nationwide class, and New York and California subclasses,

Plaintiffs claim violations of California’s Consumer Legal Remedies Act (“CLRA”), Cal. Civ.

Code § 1750 et seq. (Count I), California’s Unfair Competition Law (“UCL”), Cal. Civ. Code

§ 17200 et seq. (Count II), California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code

§ 17500 et seq. (Count III), New York’s Gen. Bus. Law § 349 (consumer protection) (Count IV),

and New York’s Gen. Bus. Law § 350 (false advertising) (Count V), in addition to breach of

express warranty (Count VI) and implied warranty (Count VII).




                                                  1
     Case: 1:21-cv-00682 Document #: 10 Filed: 04/12/21 Page 2 of 4 PageID #:42




       3.      As discussed in Defendant’s Memorandum in support (filed simultaneously with

this Motion and incorporated herein by reference), each of Plaintiffs’ claims should be dismissed:

               a.      Count I should be dismissed pursuant to Rule 12(b)(1) because Plaintiffs

            lack standing to bring injunctive relief, which is the only form of relief that they seek

            under their CLRA claim, and their prayer for injunctive relief should be stricken;

               b.      Counts VI and VII should be dismissed pursuant to Rule 12(b)(1) to the

            extent that Plaintiffs attempt to bring breach of express and implied warranty claims

            under the laws of states in which they do not reside and did not purchase Dude Wipes

            because they only have standing to bring such claims under New York (Wyant) and

            California (Cobb) law;

               c.      Counts I-V should be dismissed pursuant to Rule 12(b)(6) for failure to state

            a claim because Plaintiffs do not plausibly allege misleading or deceptive conduct in

            light of the conspicuous disclaimer on the Dude Wipes packaging and labeling;

               d.      Count VI should be dismissed pursuant to Rule 12(b)(6) for failure to state

            a claim because the alleged warranty statement, in its entirety, would not have misled

            a reasonable consumer;

               e.      Count VII should be dismissed pursuant to Rule 12(b)(6) for failure to state

            a claim because Plaintiffs do not plausibly allege that Dude Wipes are not

            merchantable, and, with respect to Plaintiff Wyant, because she cannot plead privity

            with Defendant; and

               f.      Counts II and III should be dismissed pursuant to Rule 12(b)(6) because a

            federal court sitting in diversity may not grant injunctive relief or restitution, which are




                                                   2
     Case: 1:21-cv-00682 Document #: 10 Filed: 04/12/21 Page 3 of 4 PageID #:43




           the only remedies available under the UCL and FAL, where, as here, a plaintiff has

           alleged an adequate remedy at law.

       WHEREFORE, Defendant, Dude Products, Inc., respectfully requests that this Court

dismiss Plaintiffs’ Class Action Complaint for lack of standing and for failure to state a claim

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rule of Civil Procedure, with prejudice,

and for any such further relief that this Court deems just and appropriate.


Dated: April 12, 2021                             Respectfully submitted,

                                                  s/ Christine E. Skoczylas

                                                  Christine E. Skoczylas (ARDC 6293811)
                                                  Christine.Skoczylas@btlaw.com
                                                  Brian W. Lewis (ARDC 6190792)
                                                  Brian.Lewis@btlaw.com
                                                  Paul T. Olszowka (ARDC 6291267)
                                                  Paul.Olszowka@btlaw.com
                                                  BARNES & THORNBURG LLP
                                                  One North Wacker Drive, Suite 4400
                                                  Chicago, IL 60606-2833
                                                  (312) 357-1313
                                                  (312) 759-5646 facsimile
                                                  Attorneys for Defendant Dude Products, Inc.




                                                 3
     Case: 1:21-cv-00682 Document #: 10 Filed: 04/12/21 Page 4 of 4 PageID #:44




                                  CERTIFICATE OF SERVICE

       I certify that on the 12th day of April, 2021, I caused the foregoing document to be filed

with the Clerk of the Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to the attorneys of record:



                                                   s/ Christine E. Skoczylas
